      Case 3:09-cr-00329-FAB-JA Document 329 Filed 08/11/20 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA

      Plaintiff

                  v.
                                          Criminal No. 09-329-01 (FAB)
REYNALDO LANDRON CLASS

      Defendant


                  MOTION IN COMPLIANCE WITH COURT ORDER
                      AT DOCKET NUMBERS 327 and 328

TO THE HONORABLE FRANCISCO A. BESOSA
SENIOR UNITED STATES DISTRICT JUDGE
FOR THE DISTRICT OF PUERTO RICO


     Supervisory       U.S.   Probation   Officer   Eddebbie    L.   Cofresí

respectfully submits and requests as follows:

     On July 28, 2020, the Court ordered the US Probation Office to

respond to Mr. Landrón’s motions at Docket Nos. 322 and 326.

     On March 16, 2020, Mr. Landrón filed a pro se motion (Docket #322)

requesting a reduction in sentence pursuant to Title 18, U.S.C. Section

3582(c)(1).   In Docket 326, he submits a correction of his current

address and requests a ruling for the motion previously filed.

     Mr. Landrón Class requests a reduction in sentence pursuant to the

provisions of the First Step Act of 2018.      He indicates he is entitled

to additional good time credit and has extraordinary and compelling

reasons to support his request.
      Case 3:09-cr-00329-FAB-JA Document 329 Filed 08/11/20 Page 2 of 6



     Pursuant to Title 18, §3582(c)(1)(A), compassionate release

under certain specified circumstances is authorized.              However, the

requirements include that: 1) The inmate must file an administrative

petition with the Bureau of Prisons and that after 30 days, is either

unanswered   or    rejected.    2)   The    court    must       conclude   that

“extraordinary    and   compelling   reasons   warrant”     a    reduction   in

sentence and that such reduction is consistent with the applicable

U.S. Sentencing Commission’s policy statements, Guideline § 1B1.13.

3) He is not a danger to others or the community, and 4) a reduction

is consistent with the factors set forth in section 3553(a).

     Pursuant to Title 18, U.S.C. § 3582(c)(1)(A)(i), as amended by

the First Step Act of 2018, the Court, upon motion of the Director of

the U.S. Bureau of Prisons (BOP), or upon motion of the defendant

after the defendant has fully exhausted all administrative rights to

appeal a failure of the BOP to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier, may

reduce the term of imprisonment (and may impose a term of probation

or supervised release with or without conditions that does not exceed

the unserved portion of the original term of imprisonment).

     Mr. Landrón submitted a compassionate release petition to the

BOP Warden, which according to BOP report was rejected as of July



                                     [2]
      Case 3:09-cr-00329-FAB-JA Document 329 Filed 08/11/20 Page 3 of 6



10, 2020.   The Probation Officer is pending to confirm the status of

any pending appeal.

     Mr. Landrón must demonstrate that extraordinary and compelling

reasons support his request for release.             USSG §1B1.13 App. Note 1

states   that   extraordinary     and   compelling     reasons   exist    if   the

defendant is suffering from a terminal illness (i.e. a serious and

advanced    illness   with   an   end   of    life   trajectory);   a    specific

prognosis of life expectancy (i.e. a probability of death within a

specific time period) is not required; the defendant is suffering

from a serious physical or medical condition, a serious functional

or cognitive impairment, or experiencing deteriorating physical or

mental health because of the aging process, that substantially

diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he/she is

not expected to recover.      The defendant is at least 65 years old, is

experiencing a serious deterioration in physical or mental health

because of the aging process, and has served at least 10 years or

75% of his/her term of imprisonment, whichever is less.                 The death

or incapacitation of the caregiver of the defendant’s minor child or

children. The incapacitation of the defendant’s spouse or registered

partner when the defendant would be the only available caregiver for

the spouse or registered partner; or other reasons, as determined by

the Director of the BOP.

                                        [3]
      Case 3:09-cr-00329-FAB-JA Document 329 Filed 08/11/20 Page 4 of 6



     Mr. Landrón states he suffers from serious digestive problems and

a well-documented back condition. According to the information obtained

from the BOP Sentry records, Mr. Landrón does not suffer from a terminal

illness and is not requesting release to serve as a caregiver for a

minor child or an incapacitated spouse.       He does have serious medical

conditions, for which he is receiving medical care provided by BOP.

     The defendant must demonstrate that he is not a danger to the

safety of any other person or to the community, in accordance with Title

18, U.S.C. § 3142(g) and that a sentence reduction is consistent with

the factors set forth in Title 18, U.S.C. § 3553(a).

     In this case, the defendant was found guilty for the conspiracy

to possess with the intent to distribute 676.50 grams of Oxycodone.

According to the evidence, he would obtain prescriptions of Oxycodone,

in his name and those of his co-conspirators, from a medical doctor and

caused the same to be dispensed at various pharmacies.       The pills would

be later sold individually on the streets for profit and financial gain.

He was depicted as an organizer of a criminal activity which involved

five or more participants.

     Finally, on March 26, 2020, the Attorney General directed the

Director of the Bureau of Prisons, upon considering the totality of

the circumstances concerning each inmate, to prioritize the use of

statutory authority to place prisoners in home confinement. That

authority includes the ability to place an inmate in home confinement

                                    [4]
      Case 3:09-cr-00329-FAB-JA Document 329 Filed 08/11/20 Page 5 of 6



during the last six months or 10% of a sentence, whichever is

shorter, see 18 U.S.C. § 3624(c)(2), and to move to home confinement

those elderly and terminally ill inmates specified in 34 U.S.C. §

60541(g).

     According to BOP, inmates who successfully complete recidivism

reduction   programming   and   productive    activities    can   earn    time

credits that will qualify for placement in prerelease custody.            Mr.

Landrón has completed several educational courses and is pending

appeal for a disciplinary sanction.           As of today, taking into

consideration the good time credit computations made by BOP, Mr.

Landrón’s projected release date is August 30, 2022.         As such, based

on the above-mentioned, he is not eligible for release on Home

Confinement.

     WHEREFORE, in view of these circumstances, the U.S. Probation

Officer respectfully submits the above-mentioned information for the

Court’s perusal.




                                    [5]
     Case 3:09-cr-00329-FAB-JA Document 329 Filed 08/11/20 Page 6 of 6



     I HEREBY CERTIFY that on this date, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to the attorneys of record,

and by regular mail to Mr. Landrón.

     In San Juan, Puerto Rico, August 11, 2020.

                           Respectfully submitted,
                           LUIS O. ENCARNACIÓN-CANALES, CHIEF
                           U.S. PROBATION OFFICER

                            s/ Eddebbie L. Cofresi
                            Eddebbie L. Cofresi
                            Sup. U.S. Probation Officer
                            U.S. Federal Bldg. & Courthouse
                            150 Carlos Chardón Ave., Ste.225
                            225 San Juan, P.R. 00918-1741
                            Tel. 787-281-4994
                            Eddebbie_cofresi@prp.uscourts.gov




                                   [6]
